DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 Claim Objections
Claim 8 is objected to because of the following informalities:
(line 14) “the coiled tubing string” should be changed to “the coiled tubing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "automatically adjusting the operation of the surface equipment" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which surface equipment applicant is referring to in the claim.  Clarification is needed.
Claims 15-25 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 14-16, 18-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enkababian et al. (US 2017/0321547).
As concerns claim 1, Enkababian shows a method (Fig. 1A, 1B & 2), comprising: deploying a downhole well tool (122) comprising a milling tool (126) into a wellbore of a well via coiled tubing (106; paragraph 0043) utilizing a coiled tubing unit (inherent that a coiled tubing unit would be included in the system for deploying the coiled tubing into the wellbore); using the milling tool to mill a plurality of plugs (112) positioned along the wellbore (Fig. 1A & 1B); detecting one or more surface parameters (flow rate) via one or more surface sensors (203) associated with surface equipment (200) located at a surface of the well; processing, via a surface processing system (207), the one or more detected surface parameters during operation of the downhole well tool; and automatically adjusting one or more operational parameters (201, 211; paragraph 0068) of the surface equipment based at least in part on the one or more detected surface parameters.
As concerns claim 4, Enkababian shows wherein the one or more surface parameters comprise a pumped flow rate of a fluid pumped into the wellbore through a pump unit located at the surface of the well, a rheology of the fluid pumped into the wellbore through the pump unit, a return flow rate (203) of a return flow (130) through flowback equipment located at the surface of the well (Fig. 2), a rheology of the return flow through the flowback equipment, a pumped pressure of the fluid pumped into the wellbore through the pump unit, a return pressure of the return flow through the flowback equipment, or some combination thereof.
As concerns claim 5, Enkababian shows wherein the one or more operational parameters that are automatically adjusted by the surface processing system comprise a choke setting (211) of a choke (201) of flowback equipment located at the surface of the well (Fig. 2; paragraph 0068), a pump rate or a fluid concentration of a fluid pumped into the wellbore through a pump unit located at the surface of the well, a position, a torque, or a weight-on-bit condition of the downhole well tool, or some combination thereof.
As concerns claim 6, Enkababian shows detecting one or more downhole parameters (downhole pressure) via one or more downhole sensors (209) associated with the downhole well tool; transmitting the downhole parameters detected by the downhole sensors in real-time along a telemetric control line (wired electrical communication link) extending from the downhole tool to the surface processing system (paragraph 0046); processing, via the surface processing system (207), the one or more surface parameters and the one or more downhole parameters during operation of the downhole well tool; and automatically adjusting one or more operational parameters of the surface equipment and the downhole well tool based at least in part on the one or more surface parameters and the one or more downhole parameters (paragraph 0046, 0066 & 0068).
As concerns claim 7, Enkababian shows wherein the one or more downhole parameters comprise a downhole flow rate of a fluid pumped through the downhole well tool, a rheology of the fluid pumped through the downhole well tool, a downhole pressure (209) of the fluid pumped through the downhole well tool (Fig. 2; paragraph 0046), a force imparted on the downhole well tool, a torque applied to the downhole well tool, or some combination thereof.
As concerns claim 14, Enkababian shows a method (Fig. 1A, 1B & 2), comprising: deploying a downhole well tool (122) into a wellbore of a well via coiled tubing (106; paragraph 0043); collecting downhole measurements (downhole pressure) via one or more downhole sensors (209) associated with the downhole well tool; transmitting the downhole measurements detected by the downhole sensors in real-time along a telemetric control line (wired electrical communication link) extending from the downhole tool to a surface processing system (paragraph 0046); processing, via the surface processing system (207), the downhole measurements during operation of the downhole well tool to identify a signal of interest from the collected downhole measurements, and to indicate a new formation zone based at least in part on the identified signal of interest (paragraph 0046, 0066 & 0068); and automatically adjusting the operation of the surface equipment (200) in real-time when a new formation zone is indicated (paragraph 0046, 0066 & 0068).
As concerns claim 15, Enkababian shows wherein the downhole well tool comprises a milling tool (126).
As concerns claim 16, Enkababian shows comprising using the milling tool to mill a plurality of plugs (112) positioned along the wellbore (Fig. 1A & 1B).
As concerns claim 18, Enkababian shows adjusting a pump rate of a fluid pumped into the wellbore through a pump unit located at a surface of the well in response to an indication that the new formation zone is indicated is a thief zone (paragraph 0076).
As concerns claim 19, Enkababian shows increasing a choke aperture of a choke (201) of flowback equipment located at a surface of the well in response to an indication that the new formation zone has a higher pressure than a previously encountered formation zone (paragraph 0068).
As concerns claim 20, Enkababian shows reducing a choke aperture of a choke (201) of flowback equipment located at a surface of the well in response to an indication that the new formation zone has a lower pressure than a previously encountered formation zone (paragraph 0068).
As concerns claim 21, Enkababian shows maintaining a choke aperture of a choke (201) of flowback equipment located at a surface of the well in response to an indication that the new formation zone has a pressure substantially similar to that of a previously-encountered formation zone (paragraph 0068).
As concerns claim 22, Enkababian shows using the downhole measurements to characterize a surrounding reservoir (paragraph 0046, 0066 & 0068).
As concerns claim 23, Enkababian shows using the downhole measurements to adjust a flow back schedule to increase production from a surrounding reservoir (paragraph 0046, 0066 & 0068).
As concerns claim 25, Enkababian shows repeating collecting, transmitting, and processing the downhole measurements during operation of the downhole well tool to identify a signal of interest from the collected downhole measurements, and to indicate a new formation zone based at least in part on the identified signal of interest (paragraph 0046, 0066 & 0068).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 10-13, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Enkababian et al. and further in view of Dobkins et al. (US 11,168,559).
As concerns claim 2, Enkababian discloses the claimed invention except for wherein detecting one or more surface parameters comprises detecting at least one surface parameter from the coiled tubing unit.  Dobkins teaches detecting at least one surface parameter (weight-on-bit; col 5, In 33-63) from a coiled tubing unit (100).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enkababian, as taught by Dobkins, to include a weight on bit sensor for the expected benefit of providing the surface processing system with information regarding the weight on bit of the downhole well tool to maintain the weight on bit in an acceptable range of values to minimize unnecessary wear and improve the life expectancy of the system.  Thus, one of ordinary skill in the art would have recognized that using a weight on bit sensor in the downhole well tool would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 3, the combination teaches wherein the coiled tubing unit comprises an injector head (Dobkins: 122) for controlling a weight of the coiled tubing (Dobkins: 118) while deploying the milling tool (Dobkins: col 2, In 66 — col 3, In 19).
As concerns claim 8, Enkababian shows a surface processing system (207), comprising: one or more non-transitory computer-readable storage media storing instructions which, when executed, cause at least one processor to perform operations comprising: receiving one or more surface parameters (flow rate) detected by one or more surface sensors (203) associated with surface equipment (200) located at a surface of a well (Fig. 2); and processing the one or more surface parameters during operation of a downhole well tool (122) deployed in a wellbore of the well via coiled tubing (106; paragraph 0043) to enable automatic adjustment of one or more operational parameters (201, 211; paragraph 0068) of the surface equipment based at least in part on the one or more surface parameters, wherein the downhole well tool comprises a milling tool (126) configured to mill a plurality of plugs (112) positioned along the wellbore (Fig. 1A & 1B), and wherein the downhole well tool is deployed in the wellbore utilizing a coiled tubing unit (inherent that a coiled tubing unit would be included in the system for deploying the coiled tubing into the wellbore).  Enkababian discloses the claimed invention except for wherein the coiled tubing unit comprises an injector head for automatically controlling and adjusting a weight of the coiled tubing while deploying the milling tool, and wherein the coiled tubing weight comprises one of the received and processed surface parameters that enables the automatic adjustment of the coiled tubing unit.  Dobkins teaches wherein a coiled tubing unit (100) comprises an injector head (122) for automatically controlling and adjusting a weight of a coiled tubing (118) while deploying a milling tool (col 2, In 66 — col 3, In 19), and wherein the coiled tubing weight comprises one of the received and processed surface parameters that enables automatic adjustment of the coiled tubing unit (col 5, In 33-63).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enkababian, as taught by Dobkins, to include a weight on bit sensor for the expected benefit of providing the surface processing system with information regarding the weight on bit of the downhole well tool to maintain the weight on bit in an acceptable range of values to minimize unnecessary wear and improve the life expectancy of the system.  Thus, one of ordinary skill in the art would have recognized that using a weight on bit sensor in the downhole well tool would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 10, Enkababian shows wherein the one or more surface parameters comprise a pumped flow rate of a fluid pumped into the wellbore through a pump unit located at the surface of the well, a rheology of the fluid pumped into the wellbore through the pump unit, a return flow rate (203) of a return flow (130) through flowback equipment located at the surface of the well (Fig. 2), a rheology of the return flow through the flowback equipment, a pumped pressure of the fluid pumped into the wellbore through the pump unit, a return pressure of the return flow through the flowback equipment, or some combination thereof.
As concerns claim 11, Enkababian shows wherein the one or more operational parameters that are automatically adjusted comprise a choke setting (211) of a choke (201) of flowback equipment located at the surface of the well (Fig. 2; paragraph 0068), a pump rate or a fluid concentration of a fluid pumped into the wellbore through a pump unit located at the surface of the well, a position, a torque, or a weight-on-bit condition of the downhole well tool, or some combination thereof.
As concerns claim 12, Enkababian shows wherein the operations comprise: receiving one or more downhole parameters (downhole pressure) detected by one or more downhole sensors (209) associated with the downhole well tool; transmitting the downhole parameters detected by the downhole sensors in real-time along a telemetric control line (wired electrical communication link) extending from the downhole tool to a surface processing system (paragraph 0046); and processing the one or more surface parameters and the one or more downhole parameters during operation of the downhole well tool to enable automatic adjustment of one or more operational parameters of the surface equipment and the downhole well tool based at least in part on the one or more surface parameters and the one or more downhole parameters (paragraph 0046, 0066 & 0068).
As concerns claim 13, Enkababian shows wherein the one or more downhole parameters comprise a downhole flow rate of a fluid pumped through the downhole well tool, a rheology of the fluid pumped through the downhole well tool, a downhole pressure (209) of the fluid pumped through the downhole well tool (Fig. 2; paragraph 0046), a force imparted on the downhole well tool, a torque applied to the downhole well tool, or some combination thereof.
As concerns claim 17, Enkababian discloses the claimed invention except for using the downhole measurements to adjust a weight on bit on one or more of the plugs by controlling an injector head of a coiled tubing unit to slack off or pick up on the coiled tubing while deploying the milling tool.  Dobkins teaches using downhole measurements to adjust a weight on bit by controlling an injector head (122) of a coiled tubing unit (100) to slack off or pick up on a coiled tubing (118) while deploying a milling tool (col 2, In 66 — col 3, In 19; col 5, In 33-63).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enkababian, as taught by Dobkins, to include a weight on bit sensor for the expected benefit of providing the surface processing system with information regarding the weight on bit of the downhole well tool to maintain the weight on bit in an acceptable range of values to minimize unnecessary wear and improve the life expectancy of the system.  Thus, one of ordinary skill in the art would have recognized that using a weight on bit sensor in the downhole well tool would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 24, the combination teaches using the downhole measurements to predict a remaining life of the downhole well tool (Dobkins: col 5, In 33-63).
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that none of the cited references, alone or in combination, show or suggest at least automatically adjusting one or more operational parameters of the surface equipment based at least in part on the one or more detected surface parameters, as recited in amended claim 1, at least a milling tool configured to mill a plurality of plugs positioned along the wellbore, and wherein the downhole well tool is deployed in the wellbore utilizing a coiled tubing unit, wherein the coiled tubing unit comprises an injector head for automatically controlling and adjusting a weight of the coiled tubing string while deploying the milling tool, as recited in amended claim 8, or at least processing, via the surface processing system, the downhole measurements during operation of the downhole well tool to identify a signal of interest from the collected downhole measurements, and to indicate a new formation zone based at least in part on the identified signal of interest; and automatically adjusting the operation of the surface equipment in real-time when a new formation zone is indicated, as recited in amended claim 14, the examiner respectfully disagrees.  
Enkababian discloses [0046] The data analyzer 207 interfaces to the multiphase flow meter 203 and possibly the downhole pressure sensor(s) 209 via suitable data communication links (such as wired electrical communication links, wireless RF communication links, or optical communication links). The surface-located multiphase flow meter 203 can be configured to measure flow rates of the various phases (oil/gas/water/solid) of the stream of return fluid 130 produced from the well in real time. In one embodiment, the multiphase flow meter 203 may be a Model Vx Spectra multiphase flow meter supplied by Schlumberger Limited of Sugarland, Tex. The data analyzer 207 can be configured to process the multiphase flow rate measurements of the return fluid 130 carried out by the surface-located multiphase flow meter 203 and pressure measurements carried out by the optional downhole pressure sensor(s) 209 during the mill-out operations of a particular plug in order to characterize the flow contributions of one or more different fluid phases that flow through perforation zone(s) of the well interval corresponding to the particular plug (i.e., the newly-opened well interval that was hydraulically isolated by the particular plug before being milled out). Such flow contributions can characterize the flow rates of milling fluid, water (including water-based fracturing fluid and/or connate water), oil and/or gas that flows through the perforation zone(s) of the newly-opened well interval. During the mill-out operation of the particular plug, the data analyzer 207 can determine such flow contributions of the newly-opened well interval using nodal analysis and modeling of the multiphase flow rate measurements of the return fluid 130 carried out by the multiphase flow meter 203 and optional downhole pressure measurements carried out by the downhole pressure sensor(s) 209. Note that after mill-out of the particular plug, the open wellbore length increases by the length of the newly-opened well interval. Such nodal analysis and modeling can be used to characterize the effective open wellbore length after mill-out of the plug. The flow contributions of one or more different fluid phases that flow through the perforation zone(s) of the newly-opened well interval and the effective open wellbore length after mill-out can be used to characterize local properties of the formation 102 adjacent the newly-opened well interval for reservoir analysis and/or planning. For example, such local formation properties can include fracture area and/or fracture conductivity of the formation adjacent the newly-opened well interval, fracture connectivity with the wellbore, fracture geometry, formation pressure, formation productivity or other suitable formation properties. This process can be repeated when milling out the other plugs in the well in order to characterize local formation properties adjacent other intervals-of-interest along the length of the well.  Enkababian further discloses [0066] In yet another embodiment, the data analyzer 207 can process the pressure measurements carried out by the downhole pressure sensor(s) 209 during the mill-out of a particular plug in order to identify pressure transients that indicate that the hydraulic isolation provide by the particular plug has been removed (in other words, the corresponding interval has been newly opened). The detection of such pressure transients together with the effective length and corresponding volume of the well to the newly-opened interval and the flow rate measurements of the surface-located multiphase flow meter 203 over time can be processed to identify the time interval for sampling and processing the flow rate measurements output by the surface-located multiphase flow meter 203 for characterizing the interval-specific flow contributions (such as the return outflow of milling fluid into the formation adjacent the newly-opened for the overbalanced condition or the inflow of water, oil, gas and/or solids into the newly-opened interval for the underbalanced condition). Furthermore, the transient decrease in circulating rate related to flow leak off in the newly-opened interval combined with the bottomhole pressure drop related to the reduction of friction pressure drop generated by the flow circulation can be used to quantify the size and conductivity of the fracture volume for the newly-opened interval. In the case of a fracture that has lost its connectivity with the wellbore, very little fluid will leak-off and the newly opened wellbore volume will pressure-up rapidly to the circulation pressure. For a large and conductive fracture well connected to the wellbore, the drop in flow rate related to fluid leaking off into the fractures of the newly-opened interval can provide an indication of good stimulation. The point at which the circulation pressure stabilizes can provide an indication of fluid leak-off from the fracture into the formation.  Enkababian additionally discloses [0068] In another embodiment, the measurements of surface flow characteristics and downhole pressure that are analyzed by the data analyzer 207 as described above can be performed under dynamic transient conditions where there are surface-controlled variations in well pressure. In this case, the data analyzer 207 can interface to a well-head choke 201 via suitable data communication links (such as a wired electrical communication link, wireless RF communication link, or optical communication link) in order to communicate a choke control signal 211 that controls the operation of the choke 201. The choke 201 may include a variable sized aperture or orifice that is used to control fluid flow rate or downstream system pressure. As an example, the choke 201 may be provided in any of a variety of configurations (e.g., for fixed and/or adjustable modes of operation). As an example, an adjustable choke 201 may enable fluid flow and pressure parameters to be changed to suit process or production requirements. The choke 201 may be electrically or pneumatically operated. The data analyzer 207 can be configured to control the operation of the choke 201 (e.g., vary the aperture size of the choke) while the multiphase flow meter 203 performs the multiphase flow rate measurements on the return fluid 130 during the mill-out operations. The controlled operation of the choke 201 (e.g., controlled variation in the aperture size of the choke) can be configured to create transient variations or perturbations in downhole pressure in a newly-opened interval (i.e., after the corresponding plug that has been milled out). These transient pressure perturbations can be used as part of the nodal analysis and modeling of the data analyzer 207 that determines the flow contribution of water, oil, gas, and/or solids from the formation into the newly-opened interval as well as the effective open wellbore length that characterizes the newly-opened interval. More specifically, as wellhead pressure is increased or decreased by operation of the choke 201 a surge or drop in bottomhole pressure will lead to an increase or decrease in injection into the formation (in the case of overbalance flow). In an underbalance scenario, the surge or drop in bottomhole pressure will lead to a decrease or increase in the inflow of water, oil, gas and/or solids from the formation. This modification in flow behavior will be a function of the fracture network size, conductivity and connectivity with the wellbore as well as a function of the formation response for the newly-opened interval. A monitoring of the bottomhole pressure can allow an engineer to manually identify (or can allow the data analyzer 207 itself to automatically identify) which model used by the data analyzer 207 best fits the pressure response for each interval.
Dobkins discloses [col 2, In 66 — col 3, In 19] As described herein, the concept of dynamically adjusting the WOB and/or ROP refers to adjusting the coiled tubing operation (such as by a processing system (i.e., a coiled tubing unit control system)) to account for changing conditions in the wellbore during the coiled tubing operation. For example, if monitored parameters for WOB, ROP, and/or differential pressure change due to changes in wellbore conditions (i.e., a “sensed condition”), the present techniques provide for controlling the coiled tubing unit to regulate ROP and/or WOB based on differential pressure to account for the changes in the wellbore conditions. In this way, drilling or milling operations using a coiled tubing unit can be optimized and improved. According to one or more embodiments described herein, if WOB increases, such as due to wellbore conditions changing, the ROP can be reduced. As another example, if the WOB decreases, that the ROP can be increased as long as the differential pressure is within a defined range. An operator of a coiled tubing unit can further limit the defined range of the differential pressure, for example, to meet requirements as determined by the operation, a customer, a skill level of the operator, etc.  Dobkins further discloses [col 5, In 33-63] At block 308, the processing system controls the coiled tubing unit 100 using the automated coiled tubing control plan to regulate at least one of a rate-of-penetration of the coiled tubing unit 100 or a weight-on-bit of the coiled tubing unit 100 based at least in part on the differential pressure measurement. According to one or more embodiments described herein, controlling the coiled tubing unit includes controlling a hydraulic system that controls the coiled tubing injector head 122 of the coiled tubing unit. By regulating ROP and/or WOB based on differential pressure, the coiled tubing unit can be improved, for example, by reducing kick.  According to one or more embodiments described herein, regulating the rate-of-penetration of the coiled tubing unit based at least in part on the differential pressure measurement prevents the coiled tubing unit 100 from exceeding a maximum rate-of-penetration limit. By preventing the coiled tubing unit 100 from exceeding the maximum ROP limit, the coiled tubing 100 is improved. For example, this improves coiled tubing technology by, for example, preventing damage to the coiled tubing unit 100 and its components, improving the life expectancy of the coiled tubing unit 100 and its components, etc.  According to one or more embodiments described herein, wherein regulating the weight-on-bit of the coiled tubing unit based at least in part on the differential pressure measurement prevents the coiled tubing unit from exceeding a maximum weight-on-bit limit. This similarly improves the coiled tubing unit 100 by, for example, preventing damage to the coiled tubing unit 100 and its components, improving the life expectancy of the coiled tubing unit 100 and its components, etc.
	Thus, Enkababian and Dobkins, alone or in combination, show or suggest automatically adjusting one or more operational parameters of the surface equipment based at least in part on the one or more detected surface parameters, at least a milling tool configured to mill a plurality of plugs positioned along the wellbore, and wherein the downhole well tool is deployed in the wellbore utilizing a coiled tubing unit, wherein the coiled tubing unit comprises an injector head for automatically controlling and adjusting a weight of the coiled tubing string while deploying the milling tool, and at least processing, via the surface processing system, the downhole measurements during operation of the downhole well tool to identify a signal of interest from the collected downhole measurements, and to indicate a new formation zone based at least in part on the identified signal of interest; and automatically adjusting the operation of the surface equipment in real-time when a new formation zone is indicated.  Therefore, the cited references meet the claim language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679